United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 7, 2017                 Decided July 20, 2018

                         No. 16-5065

                     JAMES J. KAUFMAN,
                        APPELLANT

                              v.

     KIRSTJEN M. NIELSEN, SECRETARY, UNITED STATES
       DEPARTMENT OF HOMELAND SECURITY, ET AL.,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:14-cv-00695)


     Amit R. Vora, Supervising Attorney, Georgetown
University Law Center, appointed by the court, argued the
cause as amicus curiae in support of appellant. With him on the
briefs were Steven H. Goldblatt, Director, appointed by the
court, and Stephan S. Dalal, Cole H. Mayhew, and Damon R.
Porter, Student Counsel.

    James J. Kaufman, pro se, filed the briefs for appellant.

    Yamileth G. Davila, Senior Litigation Counsel, U.S.
Department of Justice, argued the cause for appellees. With her
on the brief were Benjamin C. Mizer, Principal Deputy
Assistant Attorney General at the time the brief was filed, and
                               2

Sarah S. Wilson, Senior Litigation Counsel. R. Craig
Lawrence, Assistant U.S. Attorney, entered an appearance.

    Before: TATEL, GRIFFITH, and WILKINS, Circuit Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

     GRIFFITH, Circuit Judge: James Kaufman has tried to
renounce his U.S. citizenship for more than a decade. In 2014,
a field office of U.S. Citizenship and Immigration Services
(USCIS) denied Kaufman’s renunciation request, claiming that
he lacked the “intention” necessary to relinquish his citizenship
under the Immigration and Nationality Act (INA). Kaufman
challenged USCIS’s decision in district court under the
Administrative Procedure Act (APA). The court granted
summary judgment for USCIS. Because USCIS wrongly
interpreted the INA’s intention requirement, we reverse.

                                I

                               A

     Kaufman is a native-born U.S. citizen, and he holds no
dual citizenship with any other country. In 1997, he was
convicted in Wisconsin state court of first-degree sexual assault
of a minor. Beginning in 2004, while serving his prison
sentence, Kaufman began his still-ongoing effort to renounce
his U.S. citizenship under the INA.

     Under 8 U.S.C. § 1481(a), a U.S. citizen may give up his
nationality by voluntarily performing any one of seven
expatriating acts “with the intention of relinquishing United
                                  3

States nationality.” (emphasis added). 1 One expatriating act,
for example, is to make a “formal renunciation” of citizenship
while abroad. Id. § 1481(a)(5) (the “foreign-renunciation
provision”). Kaufman has sought to relinquish his citizenship
through a provision that permits renunciation while on U.S.
soil. Id. § 1481(a)(6). This “domestic-renunciation provision”
permits Kaufman to forfeit his citizenship while in the United
States if he voluntarily and intentionally makes a “formal
written renunciation of nationality.” Id. The provision contains
several additional requirements, but they are not at issue in this
case. The only issue here is whether Kaufman satisfied the
“intention” requirement that applies to all seven expatriating
acts.

    1
        Section 1481(a) provides in abbreviated form:

    (a) A person who is a national of the United States whether by
    birth or naturalization, shall lose his nationality by voluntarily
    performing any of the following acts with the intention of
    relinquishing United States nationality—
         (1) - (4) [under certain circumstances: naturalizing in a
         foreign state; pledging allegiance to a foreign state;
         entering the armed forces of a foreign state; or accepting
         employment by a foreign state]; or
         (5) making a formal renunciation of nationality before a
         diplomatic or consular officer of the United States in a
         foreign state, in such form as may be prescribed by the
         Secretary of State; or
         (6) making in the United States a formal written
         renunciation of nationality in such form as may be
         prescribed by, and before such officer as may be
         designated by, the Attorney General, whenever the United
         States shall be in a state of war and the Attorney General
         shall approve such renunciation as not contrary to the
         interests of national defense; or
         (7) [committing acts such as treason].
                               4



     Kaufman began his efforts by sending renunciation
requests to several federal agencies, including the Department
of Justice, the Department of State (“State Department”), and
USCIS, which is within the Department of Homeland Security
(DHS). Most of the agencies either redirected Kaufman to other
agencies or did not respond to his request at all. While it was
clear that the State Department administers foreign
renunciations, there was some confusion over which agency
and office was responsible for administering domestic
renunciations after the creation of DHS in 2002. However,
USCIS ultimately responded to Kaufman’s request and denied
it on the merits.

     Kaufman then filed a pro se lawsuit against the Attorney
General and the Secretaries of the State Department and DHS,
arguing that they had violated his statutory and constitutional
rights by refusing to allow him to renounce his citizenship. See
Kaufman v. Gonzalez, No. 05-1631, 2006 WL 1725579
(D.D.C. June 20, 2006). Kaufman sought a declaration that the
Attorney General had jurisdiction over domestic renunciations
and failed to fulfill his duty to administer such renunciations.
The district court granted the government’s motion to dismiss,
but we reversed. See Kaufman v. Mukasey, 524 F.3d 1334
(D.C. Cir. 2008). Although we did not decide which agency
had jurisdiction over domestic renunciations, we instructed the
district court to address that question on remand. Id. at 1336.

    On remand, the parties agreed that USCIS is responsible
for administering the domestic-renunciation provision. See
Kaufman v. Holder, 686 F. Supp. 2d 40, 41-42 (D.D.C. 2010).
Kaufman then renewed his request, which USCIS denied
because the United States was not in a “state of war,” as
required by the statute. Id. at 42 (quoting 8 U.S.C.
                               5

§ 1481(a)(6)). Kaufman challenged USCIS’s denial as
arbitrary and capricious under the APA, and the district court
found that USCIS erred as a matter of law when it concluded
that only congressional declarations of war satisfied the “state
of war” requirement. The court concluded that the plain
meaning of the domestic-renunciation provision was more
expansive and included certain congressional authorizations
for the use of military force. Id. at 44-45. The government
initially appealed the district court’s decision but then
voluntarily moved to dismiss the appeal. See Kaufman v.
Holder, No. 10-5124, 2010 WL 3245512 (D.C. Cir. Aug. 17,
2010) (granting the government’s motion to dismiss). In the
instant case, USCIS assumes that the “state of war”
requirement is satisfied.

     On remand from the district court, USCIS held Kaufman’s
renunciation request in abeyance until he completed his prison
sentence. While he was still in prison, USCIS sent Kaufman a
letter asking him to answer numerous questions and provide
certain documents. The letter warned of the consequences of
renouncing citizenship under the domestic-renunciation
provision, including that “[r]enunciants who do not possess the
nationality/citizenship of any country other than the United
States, upon renunciation will become stateless persons.” App.
64. “[S]uch renunciant[s],” the letter predicted, “may face
extreme difficulties” when they attempt “traveling outside of
the United States.” Id. USCIS further cautioned that such
stateless persons “may be taken into custody by the [DHS], and
remain in custody pending removal proceedings and during the
post-order removal period.” Id. The letter closed by asking
Kaufman if he still wanted to proceed. He responded that he
did.
                               6

     In May 2013, Kaufman was released from prison, subject
to mandatory supervision in Wisconsin and other restrictions
as a sex offender. Kaufman’s terms of supervision required him
to maintain or seek full-time employment, forbade him from
leaving Wisconsin without permission from his supervisory
agent, and restricted his travel outside the United States.
Kaufman’s supervision ended in January 2016.

     In June 2013, USCIS asked Kaufman to provide additional
information and reiterated the consequences that he would face
if he became stateless in the United States. Kaufman provided
the information and confirmed that he still wished to renounce
his citizenship.

     In October 2013, Kaufman attended an interview at
USCIS’s field office in Bloomington, Minnesota. Two USCIS
officers asked Kaufman a number of questions under oath.
Because USCIS had no experience in processing a
renunciation, the questions were taken from forms used by the
State Department, which had experience handling foreign-
renunciation requests in its overseas consular offices. See 8
U.S.C. § 1481(a)(5).

     In response to the officers’ questions, Kaufman explained
that he understood that if he were to lose his U.S. citizenship
without acquiring the nationality of another country, he would
become stateless. When asked if he intended to “retain the right
to continue to live in the U.S.,” Kaufman said “no.” App. 31.
The officers told him that he would become an alien after losing
his citizenship and asked if he had obtained a visa certification
that would allow him to remain in the United States as an alien.
Kaufman said he had not because he intended to leave the
country. The officers also asked Kaufman about his departure
plans. Although Kaufman had saved several thousand dollars,
                               7

researched various countries, and corresponded with several of
them, he had not secured entry into another country. Kaufman
explained that he did not believe he could obtain a U.S.
passport because he could not profess allegiance to the United
States.

     When asked how he would leave the United States without
a passport, Kaufman said he hoped the United States would
ultimately issue him the travel documents applicable to
stateless persons. The officers asked him how he could leave
the country despite his community-supervision restrictions in
Wisconsin, and Kaufman suggested that the state would likely
“go along” with the federal government if he were permitted to
depart the country. App. 143. Before leaving the field office,
Kaufman signed a formal statement confirming that he
understood the consequences of relinquishing his citizenship
and that he freely and intentionally chose to do so.

                               B

     In March 2014 Leslie D. Tritten, director of the USCIS
field office, sent Kaufman a letter denying his renunciation
request. See Letter from Leslie D. Tritten, Field Office
Director, USCIS St. Paul Field Office, to James Kaufman
(Mar. 21, 2014) (the “Tritten Letter”), App. 10-17. Tritten
found that Kaufman had failed to show by a preponderance of
the evidence that he had the requisite “intention” to relinquish
his citizenship under the domestic-renunciation provision.

     Interpreting the “intention” requirement, Tritten
concluded that a person cannot intend to renounce his
citizenship “while simultaneously intending to exercise a
fundament[al] right of citizenship, such as continuing to reside
                                  8

in the United States.” 2 Ohio App. 14. To determine if a person
intends to continue exercising the right of residency, USCIS
looks to “whether the renunciant genuinely and credibly
intends to sever ties with the United States and relocate to a
foreign country, and how he plans to accomplish that end.”
App. 14.

     Applying this interpretation, Tritten determined Kaufman
did not have the requisite intention to renounce his citizenship.
Although Tritten acknowledged Kaufman’s personal desire to
leave the United States, she nevertheless concluded that he
failed to present a credible plan for departing the country after
renouncing his citizenship. Specifically, Tritten noted that
Kaufman provided no evidence that he could leave the country
while still under mandatory supervision in Wisconsin. In
addition, Kaufman failed to show a credible plan for exiting the
United States or lawfully gaining entry into another country as
a stateless convicted felon. For these reasons, Tritten concluded
that Kaufman would continue exercising a right of citizenship
(residency), which is inconsistent with an intention of
relinquishing citizenship.

     Kaufman brought a claim in district court of unlawful
agency action under the APA, 5 U.S.C. § 706(2)(A). The court
granted summary judgment for USCIS. See Kaufman v.
Johnson, 170 F. Supp. 3d 71 (D.D.C. 2016). The court did not
directly address the meaning of the “intention” requirement nor
whether the Tritten Letter’s interpretation of the domestic-

     2
        The parties use the words “intention” and “intent”
interchangeably, and we follow that practice here. See A Dictionary
of Modern Legal Usage 458 (Bryan A. Garner ed., 2d ed. 1995) (“If
any distinction may be drawn between intent and intention, it must
be connotative . . . . This distinction has not been fossilized in the
language . . . . Euphony usually governs the choice of word.”).
                                9

renunciation provision warrants deference under Chevron
U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467
U.S. 837 (1984). Instead, the court found that Kaufman’s
community supervision in Wisconsin “clashed completely with
his purported intent to sever all ties to the United States and to
leave the country immediately.” Kaufman, 170 F. Supp. 3d at
74. The court concluded that the administrative record
contained ample support for the conclusion that Kaufman’s
“speculative exit plan was neither plausible nor credible.” Id.

                                II

     Kaufman timely appealed the district court’s judgment,
and we directed the appointment of amicus curiae. The district
court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291.

     The APA requires us to hold unlawful and set aside agency
action that is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
We review USCIS’s “administrative action directly, according
no particular deference to the judgment of the [d]istrict
[c]ourt.” Holland v. Nat’l Mining Ass’n, 309 F.3d 808, 814
(D.C. Cir. 2002).

    We often review an agency’s interpretation of a statute it
is charged with implementing under the framework
of Chevron. See Mylan Labs., Inc. v. Thompson, 389 F.3d
1272, 1279 (D.C. Cir. 2004) (citing Chevron, 467 U.S. 837).
Under that framework, we first determine whether Congress
“has directly spoken to the precise question at issue,” in which
case we “give effect to the unambiguously expressed intent of
Congress.” Chevron, 467 U.S. at 842-43. If the statute is “silent
                              10

or ambiguous,” we consider “whether the agency’s answer is
based on a permissible construction of the statute.” Id. at 843.

     But not all agency interpretations fall within Chevron’s
framework. The Supreme Court has clarified that “[d]eference
in accordance with Chevron . . . is warranted only ‘when it
appears that Congress delegated authority to the agency
generally to make rules carrying the force of law, and that the
agency interpretation claiming deference was promulgated in
the exercise of that authority.’” Gonzales v. Oregon, 546 U.S.
243, 255-56 (2006) (quoting United States v. Mead Corp., 533
U.S. 218, 226-27 (2001)). In addition, we generally do not
apply Chevron deference when the statute in question is
administered by multiple agencies. See, e.g., DeNaples v.
Office of Comptroller of Currency, 706 F.3d 481, 487 (D.C.
Cir. 2013); Proffitt v. FDIC, 200 F.3d 855, 860 (D.C. Cir.
2000).

     An agency interpretation that falls outside Chevron “is
‘entitled to respect’ only to the extent it has the ‘power to
persuade.’” Gonzales, 546 U.S. at 256 (quoting Skidmore v.
Swift & Co., 323 U.S. 134, 140 (1944)); see also Mead, 533
U.S. at 234-35.

                              III

     Before addressing the merits, we must resolve a threshold
question. USCIS argues that Kaufman’s claim is not ripe for
review because he has now completed his community
supervision in Wisconsin, which enables him to leave the
country and attempt to renounce his citizenship while abroad.
In essence, USCIS argues that Kaufman could make this
litigation go away by pursuing the INA’s foreign-renunciation
                               11

provision under § 1481(a)(5), instead of the domestic-
renunciation provision under § 1481(a)(6).

     Whether Kaufman could proceed as USCIS suggests is not
relevant to ripeness analysis. In Abbott Laboratories v.
Gardner, 387 U.S. 136 (1967), the Supreme Court provided a
two-pronged test for ripeness that first considers the “fitness of
the issues” for judicial decision and then looks at any hardship
that would befall the parties if the court withheld consideration.
Id. at 149; see also Venetian Casino Resort, LLC v. EEOC, 409
F.3d 359, 364 (D.C. Cir. 2005).

     Under the “fitness” prong, we first ask “whether the
disputed claims raise purely legal questions and would,
therefore, be presumptively suitable for judicial
review.” Venetian Casino Resort, 409 F.3d at 364 (quoting
Better Gov’t Ass’n v. Dep’t of State, 780 F.2d 86, 92 (D.C. Cir.
1986)). Kaufman’s claim easily passes that test. He raises a
purely legal question about the meaning of the statutory phrase,
“intention of relinquishing United States nationality.” Under
the fitness prong, we also consider whether postponing review
would allow the issue to take on a more definite form. Id.
(citing City of Houston v. Dep’t of Hous. & Urban Dev., 24
F.3d 1421, 1430-31 (D.C. Cir. 1994)). Here, the issue is fully
formed. Kaufman has clearly expressed a strong desire to
relinquish his citizenship, although his circumstances suggest
he would have difficulty leaving the United States. Similarly,
there can be no question that USCIS definitively rejected
Kaufman’s request to relinquish his citizenship. The record
before us squarely presents the question whether USCIS has
properly interpreted the “intention” requirement.

    The “hardship” prong is “largely irrelevant” in cases such
as Kaufman’s, in which “neither the agency nor the court ha[s]
                               12

a significant interest in postponing review.” Id. at 365-66
(quoting Elec. Power Supply Ass’n v. FERC, 391 F.3d 1255,
1263 (D.C. Cir. 2004)). Here, USCIS has not argued that it has
a significant interest in postponing review; it simply seeks to
evade review by forcing Kaufman to rely on the foreign-
renunciation provision. Even if the hardship prong played a
larger role here, it would tilt in favor of Kaufman, who has been
trying to renounce his citizenship for many years. For these
reasons, we conclude that Kaufman’s claim is ripe.

                               IV

     The central dispute in this case regards USCIS’s
interpretation of the “intention” requirement of § 1481(a) and
how it applies to the domestic-renunciation provision at
§ 1481(a)(6). Kaufman and the amicus claim the statute’s text
and structure show that “intention” means only the subjective
desire of the renunciant. USCIS argues that in the domestic-
renunciation context, “intention” means more than one’s
subjective desire; it also means having a credible plan for
leaving the United States. USCIS further argues that its
interpretation deserves deference under Chevron. We address
the deference question first.

                               A

     The Tritten Letter is not the type of agency interpretation
that warrants Chevron deference. Both parties agree that the
letter’s interpretation and application of the domestic-
renunciation provision was an “informal adjudication” of
Kaufman’s legal rights. Amicus Br. 25; USCIS Br. 16. An
agency interpretation in an informal adjudication may warrant
Chevron deference when it was “intended to have general
applicability and the force of law.” Fox v. Clinton, 684 F.3d 67,
                                13

78 (D.C. Cir. 2012). To determine if the interpretation was so
intended, we rely on a series of factors outlined by the Supreme
Court in Barnhart v. Walton, 535 U.S. 212, 221-22 (2002), and
United States v. Mead Corp., 533 U.S. at 231-34.

     The parties largely dispute whether the Tritten Letter
satisfies the Barnhart factors. Those factors are “the interstitial
nature of the legal question, the related expertise of the Agency,
the importance of the question to administration of the statute,
the complexity of that administration, and the careful
consideration the Agency has given the question over a long
period of time.” Barnhart, 535 U.S. at 222.

     These factors weigh against affording Chevron deference
here. The Tritten Letter did not reflect “careful consideration
the Agency has given the question over a long period of time.”
Rather, USCIS itself admitted that its interpretation of
“intention” was novel: “Until the decision in [Kaufman’s] case,
USCIS had summarily denied domestic renunciation requests
on the ground that the U.S. was not in a state of war.” See
Tritten Letter, App. 12. It is also hard to credit the agency’s
claim to expertise in interpreting the word “intention.” USCIS
claims it incorporated the State Department’s interpretation of
the term, but as explained below, USCIS’s interpretation is
actually contrary to that of the State Department. Moreover, the
Tritten Letter’s interpretation appears to clash with USCIS’s
own prior statements to Kaufman when it repeatedly warned
him that if he renounced his citizenship under the domestic-
renunciation provision, then he would become stateless in the
United States, have difficulty traveling, and might be detained
pending removal. Under USCIS’s interpretation now, however,
those consequences of renunciation have been transformed into
barriers to renunciation.
                               14

     It is also difficult to claim that the letter from USCIS’s
field office was “clearly intended to have general applicability
and the force of law” when the letter singularly focused on
Kaufman. Fox, 684 F.3d at 78. On its face, the letter did “not
purport to set policy for future . . . determinations,” id., and
Tritten never suggested that the letter established the agency’s
general policy for the entire country. The Tritten Letter appears
even less like a general policy because it was issued from one
of USCIS’s many field offices instead of its headquarters. See
Mead, 533 U.S. at 233-34 (noting that agency adjudications
coming from “scattered offices” as opposed to “Headquarters”
carry less indicia of general applicability or having the “force
of law”).

     Finally, any claim to Chevron deference is weaker still
because USCIS is not the only agency charged with
administering this statute. Recall that § 1481(a) includes seven
different expatriating provisions through which one may
relinquish citizenship. And these different expatriating
provisions are administered by different agencies. For
example, the foreign-renunciation provision at § 1481(a)(5) is
administered by the State Department. The “intention”
requirement, however, is lodged in § 1481(a) and applies to all
seven subsections—and therefore to each agency
administering one of the subsections. Because the “intention”
requirement is administered by multiple agencies, any
“[j]ustifications for deference begin to fall.” DeNaples, 706
F.3d at 487. And although some statutes administered by
multiple agencies may still permit Chevron deference, USCIS
made no argument that § 1481(a) falls within this narrow class.
See id.; see also Collins v. Nat’l Transp. Safety Bd., 351 F.3d
1246, 1253 (D.C. Cir. 2003) (discussing three types of “shared-
enforcement schemes” under which agencies are owed
different forms of deference).
                               15



    In sum, we conclude that the Tritten Letter does not
warrant Chevron deference.

                                B

     Absent Chevron deference, we afford USCIS’s views “a
respect proportional to its ‘power to persuade,’” taking into
account “the merit of its writer’s thoroughness, logic and
expertness, its fit with prior interpretations, and any other
sources of weight.” See Mead, 533 U.S. at 235 (quoting
Skidmore, 323 U.S. at 140). Because Congress did not define
the “intention” requirement, we presume it carries its ordinary
meaning at the time the provision was enacted. See Taniguchi
v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566 (2012).

     The intent element was added to § 1481(a) in 1986. See
INA Amendments of 1986, Pub. L. No. 99-653, § 18, 100 Stat.
3655, 3658. Kaufman and the amicus draw on the then-current
edition of Black’s Law Dictionary (5th ed. 1979) to argue that
the word “intent” means mental “resolve” or “determination”
to do something. Oddly, USCIS never responds to this
argument in its brief. Nevertheless, the parties’ interpretive
difference splits along fairly straightforward lines. Kaufman
argues that intention is simply what he wants to do—i.e.,
relinquish citizenship and its benefits—regardless of his ability
to actually accomplish his desire by leaving the country.
USCIS concedes that Kaufman wants to renounce his
citizenship and relinquish the benefits thereof, but the agency
argues that what he wants—his subjective intention—is
insufficient to satisfy the domestic-renunciation provision if his
desire is “objectively incredible or impractical.” USCIS Br. 32.
                               16

     Defining intent is notoriously difficult. See A Dictionary
of Modern Legal Usage 458 (Bryan A. Garner ed., 2d ed. 1995)
(“The general legal opinion . . . is that intention cannot be
satisfactorily defined.”). Given the amount of ink spilled over
mental-state concepts like scienter and mens rea, it is unlikely
intent has a single, uniform meaning across the U.S. Code.
Federal law recognizes a number of different mental states that
involve varying degrees of intentionality. See, e.g., Elonis v.
United States, 135 S. Ct. 2001, 2009-10 (2015) (discussing
intent in a criminal context); Ashcroft v. Iqbal, 556 U.S. 662,
676-77 (2009) (discussing degrees of intent in a civil context).
English-language dictionaries contain a wide range of
definitions for “intention” and its variants. See, e.g., 7 The
Oxford English Dictionary 1072-74, 1078-80 (Simpson &
Weiner eds., 1989). And respected legal dictionaries contain
sometimes conflicting guidance. Compare Ballentine’s Law
Dictionary 646 (Anderson ed., 3d ed. 1969) (defining intention
as “purpose”), with A Dictionary of Modern Legal Usage,
supra, at 458, 720 (stating that some erroneously use “purpose”
as a synonym for “intention”). Even the dictionary cited by the
amicus contains several meaningfully different definitions of
the term. See Intent and Intention, Black’s Law Dictionary (5th
ed. 1979). While this dictionary defines intent as the
“determination with which [a] person acts,” it also says that the
term is used “to denote that the actor . . . believes that the
consequences [of his act] are substantially certain to result from
it.” Id. In other words, “intent” may sometimes refer to
expected real-world consequences instead of one’s subjective
desire. Thus, the isolated definition of “intention” cannot end
our inquiry. Several traditional tools of construction, however,
show that USCIS’s interpretation is impermissible.

     First, USCIS’s interpretation is in tension with the
statute’s structure. As previously noted, § 1481(a) has seven
                                  17

subparts listing different expatriating acts that provide separate
routes for loss of citizenship. For subparts one through five,
§ 1481(a)(1)-(5), loss of citizenship cannot be completed while
within the United States. Section 1483(a) states that for a
citizen performing one of these five expatriating acts while
within the United States, his loss of citizenship is incomplete
until he “takes up a residence outside the United States.” 3 For
example, under § 1481(a)(1) an adult U.S. citizen may
relinquish his citizenship if he, voluntarily and with the
intention of relinquishing his citizenship, obtains
“naturalization in a foreign state upon his own application.”
But if a citizen undertook those steps within the United States,
§ 1483(a) would require him first to take up residency outside
the country before his loss of citizenship would be complete.

     This statutory context is important because Congress
expressly exempted the domestic-renunciation provision from
§ 1483(a)’s     generally      applicable    foreign-residency
requirement. In other words, Congress went out of its way to
clarify that renunciations on U.S. soil do not include the
prerequisite that a citizen “take[] up a residence outside the
United States.” Yet USCIS’s interpretation of § 1481(a)(6)
would almost duplicate that requirement by reading it into
§ 1481(a)’s general “intention” requirement. See Tritten Letter,
App. 14 (“USCIS requires proof of credible plans to depart

     3
       Section 1483(a) states in whole: “Except as provided in
paragraphs (6) and (7) of section 1481(a) of this title, no national of
the United States can lose United States nationality under this chapter
while within the United States or any of its outlying possessions, but
loss of nationality shall result from the performance within the
United States or any of its outlying possessions of any of the acts or
the fulfillment of any of the conditions specified in this Part if and
when the national thereafter takes up a residence outside the United
States and its outlying possessions.”
                               18

from the United States and gain entrance to a foreign nation
following renunciation for purposes of taking up residence
outside the United States, and by means not predicated upon
U.S. citizenship, which the renunciant would not possess at that
time.”). That reading is in tension with the statutory
framework. Congress attached a foreign-residency requirement
to most portions of § 1481(a) but specifically excluded the
domestic-renunciation provision. We may not circumvent that
choice through an inventive interpretation of “intention.”

     Second, USCIS’s interpretation rests on a faulty premise.
USCIS argues that Kaufman does not intend to relinquish his
citizenship because he will likely continue exercising a right of
citizenship (residency) even after his relinquishment. This is
so, USCIS says, because at the time Kaufman attempted to
relinquish his citizenship he was under community supervision
in Wisconsin and had no credible plan for departing the
country. Because Kaufman would be unable to leave the
country after relinquishing his citizenship, USCIS argues that
he would remain physically present in the United States and
thus continue exercising a citizen’s right of residency.

     USCIS’s reasoning is unsound because one’s mere
physical presence in the United States does not require
exercising a right of citizenship. Many people who are
physically present in the United States are not exercising the
right of U.S. citizenship. Consider a visa holder visiting the
United States. While her visa is valid, she is both physically
present in the United States and exercising a legal right of
residency—though not a right of U.S. citizenship. If she
overstays her visa, however, she will lose the legal right of
residency even though she remains physically present in the
United States. Both before and after she loses her visa, her
                                 19

physical presence in the United States is not an exercise of a
right of U.S. citizenship.

     USCIS wrongly assumes that Kaufman’s ongoing
presence in the United States after his renunciation must be a
continued exercise of his right of residency as a citizen. But
after his renunciation, Kaufman’s ongoing physical presence in
the country would be no more an exercise of the right of
residency than it would be for the holder of the expired visa.
Instead, Kaufman would become a stateless person subject to
detention for his unlawful presence in the United States.4
Kaufman has repeatedly shown that he knows these
consequences and nonetheless seeks to expatriate under the
domestic-renunciation provision.

    USCIS attempts to support its argument by relying on
Lozada Colon v. Department of State, 2 F. Supp. 2d 43 (D.D.C.
1998), aff’d, 170 F.3d 191 (D.C. Cir. 1999). In Lozada Colon,
a U.S. citizen born in Puerto Rico sought to renounce his
citizenship under the foreign-renunciation provision (what is

     4
       See Letter from USCIS Field Operations Directorate to James
Kaufman (June 5, 2013), App. 45, 52-53 (“Renunciants who do not
possess the nationality/citizenship of any country other than the
United States, upon renunciation will become stateless persons, not
lawful permanent residents of the United States, thus lacking lawful
status in the United States . . . . In accordance with the immigration
laws, an individual who does not have lawful immigration status may
be taken into custody by the Department of Homeland Security, and
remain in custody pending removal proceedings and during the post-
order removal period.”); Letter from Debra Rogers, Assoc. Director,
USCIS Field Operations Directorate, to James Kaufman (Sept. 24,
2010), App. 64 (same); see also Letter from USCIS Field Operations
Directorate to James Kaufman (Aug. 26, 2013), App. 43-46 (similar).
See generally Zadvydas v. Davis, 533 U.S. 678 (2001).
                               20

now § 1481(a)(5)) while he was in the Dominican Republic. Id.
at 44. However, Lozada Colon planned on remaining a resident
of Puerto Rico and in fact returned there after renouncing his
citizenship. The district court concluded that “while claiming
to renounce all rights and privileges of United States
citizenship, Plaintiff wants to continue to exercise one of the
fundamental rights of citizenship, namely the right to travel
freely throughout the world and when he wants to, to return and
reside in the United States.” Id. at 46 (emphasis added).

    This is readily distinguishable from Kaufman’s case.
Lozada Colon wanted to exercise rights of citizenship, such as
traveling freely to and from the United States. His desire to
continue living in Puerto Rico suggested that he did not
understand the significance of relinquishing U.S. citizenship,
casting doubt on his intention. Not so with Kaufman. Kaufman
does not want to continue living in the United States nor to
travel to and from the country. Whereas Lozada Colon’s future
residency plans suggested a defect in his “intent,” neither this
court nor USCIS has any doubts about Kaufman’s desire. See
USCIS Br. 31-32 (“[Kaufman] has unambiguously expressed
his subjective intent to renounce United States citizenship.”).

    Third, and relatedly, USCIS purports to adopt the State
Department’s interpretation of the intention requirement, but it
misconstrues the State Department’s approach. See Tritten
Letter, App. 12-14. In short, when a potential overseas
renunciant suggests he wishes to return to the United States, the
State Department begins to question his intent; when a
potential domestic renunciant expresses no wish to stay in the
United States but is unable to leave, USCIS uses these factual
circumstances as a bar to renunciation.
                               21

    In administering the INA’s foreign-renunciation provision,
§ 1481(a)(5), the State Department defines intent as “the will
to surrender citizenship” or “the conscious purpose to surrender
citizenship.” 7 Foreign Affairs Manual § 1225.2(a), U.S. State
Dep’t (Aug. 26, 2014) (“State Department Manual”). This is a
subjective analysis that looks at the “totality of the
circumstances” to determine if “the individual intended to
relinquish citizenship at the time of the expatriating act.” Id.
§ 1225.2(b)(2). The State Department Manual repeatedly
asserts, “There is rarely a question of intent in renunciation
cases, as the oath of renunciation itself is strong proof of
intent.” Id. § 1225.1(d); see also id. § 1226(c); id. § 1261(e).
However, it notes that precautions must be taken for
renunciants who “wish to” retain the right to reside in the
United States. Id. § 1261(h) (emphasis added). For these
renunciants, as with Lozada Colon, the State Department
questions their intent because their desire to retain the right of
residency evinces a possible misunderstanding of the
consequences of losing U.S. citizenship. But even then, the
State Department Manual goes on to say, “If a potential
renunciant understands the loss of the right to residency and
chooses to become stateless nonetheless, the consular officer
handling the case should allow him or her to do so.” Id.
Kaufman has made clear that he understands the consequences
of forfeiting his citizenship and has chosen to do so
nonetheless.

                           *    *    *

    We do not hold today that USCIS must grant Kaufman’s
renunciation request. Nor do we purport to set forth an
exhaustive definition of § 1481(a)’s “intention” requirement.
We simply hold that the Tritten Letter’s interpretation of that
term is impermissible.
                                22



     We understand that a successful domestic renunciation by
Kaufman may have troublesome implications, as both parties
acknowledge. If Kaufman is able to renounce his citizenship,
he would become stateless inside the United States, and
statelessness poses serious concerns both domestically and
internationally. See Sessions v. Morales-Santana, 137 S. Ct.
1678, 1696-97 (2017). After forfeiting his lawful status in this
country, DHS could detain Kaufman for as long as six months,
and potentially much longer, pending efforts to deport him. See
Zadvydas v. Davis, 533 U.S. 678, 701-02 (2001).

    USCIS is understandably concerned about stateless
detainees. See Tritten Letter, App. 15 n.8 (“Removal of a
stateless former U.S. citizen within the United States with no
ties to any foreign country thus may prove impossible. Such an
individual instead would become a public burden, and
particularly a burden on the immigration enforcement
infrastructure of the United States . . . .”). But as legitimate as
those concerns may be, USCIS may not set aside the text of the
statute simply because “it leads to undesirable consequences in
some applications.” Friends of the Earth, Inc. v. EPA, 446 F.3d
140, 145 (D.C. Cir. 2006).

                                V

    For the foregoing reasons we reverse the judgment below
and remand this case to the district court with instructions to
vacate USCIS’s final decision provided in the Tritten Letter
and to remand this case to the agency for further proceedings.

                                                      So ordered.